i          i       i                                                              i      i   i




                                MEMORANDUM OPINION

                                        No. 04-09-00055-CR

                           EX PARTE MARTIN JUDE RODRIGUEZ

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                   Trial Court No. 2006-W-0282
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: April 8, 2009

DISMISSED

           On March 17, 2009, appellant filed a motion to withdraw his appeal. The motion is

GRANTED, and the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                           PER CURIAM



DO NOT PUBLISH